Sykes, P. J.,
delivered the opinion of the court.
*445The appellant, Mrs. Antoine, seeks in her bill to have her marriage with the appellee (defendant) annulled, because she was under duress when the marriage ceremony was performed. Both complainant and defendant are resident citizens of Mobile, Ala., and their domicile is there. The ceremony was performed in Harrison county, Miss. The prayer of the bill is that the marriage be declared null and void and that the marriage record of Harrison county be so marked. The defendant, Peter Antoine, appeared and demurred to the bill, alleging therein that the chancery court of Harrison county had no jurisdiction of the cause. This demurrer was sustained, the bill dismissed, and appellant (complainant) prosecutes this appeal.
Assuming that by his demurrer to the bill the defendant subjected himself to the jurisdiction of the court, the narrow question presented is whether or not the chancery court of Mississippi, which has acquired jurisdiction of the complainant and defendant, wdio are both nonresidents of the state, has jurisdiction to annul a marriage; the ceremony having been performed in this state. There are some authorities which apparently sustain this contention, namely, Montague v. Montague, 25 S. D. 471, 127 N. W. 639, 30 L. R. A. (N. S.) 745, Ann. Cas. 1912C, 591.
We have no statute in this state relating to the residence or domicile of the parties with reference to annulment suits. Our statutes upon divorce do not govern.
In suits of this character under the common law, the court must not only have jurisdiction of the person or persons, but must also have jurisdiction of the marriage status, and the jurisdiction of this status is the domicile of either one or both of the parties. The reason for this rule is that every government or state is entitled to establish, and change from time to time, the status of its domiciled subjects, but not that of the subjects of any other government or state. The courts of the domicile of married parties have the jurisdiction to determine, reverse, or modify the status, if married or single, of all *446persons domiciled therein, but not that of others. Bishop on Marriage, Divorce and Separation, vol. 2, section 32. This rule not only applies to divorce, but also to annulment suits. Id. section 39. See also, Id. sections 67 and 73.
Both of these parties being domiciled in Alabama, that court, and not this one’ has jurisdiction in this cause.

Affirmed.